PER CURIAM.
The Flórida Bar has filed two complaints against Helm, a member of the bar, charging him with eighteen instances of violating the rules regulating the bar. The bar notified Helm by both regular and certified mail, but Helm has never responded to nor appeared in these proceedings.* After hearing this matter, the referee recommends that Helm be found guilty of violating disciplinary rules 1-101(A)(1) (violating a disciplinary rule) and (A)(6) (engaging in conduct that reflects adversely on fitness to practice law), 2-110(A)(2) (withdrawing from employment with resulting prejudice to client) and (A)(3) (failing to refund fees upon withdrawal), 6-101(A)(l) (incompetency to handle client’s legal matters), (A)(2) (handling a legal matter without adequate *729preparation), and (A)(3) (neglecting a legal matter entrusted to him), and 7-101(A)(l) (failing to seek the lawful objectives of a client), (A)(2) (failing to carry out a contract of employment), and (A)(3) (prejudicing or damaging a client). The referee also recommends that Helm be disbarred.
Neither Helm nor the bar contests the referee’s report and recommendations, and we hereby adopt them. Stanley H. Helm, therefore, is disbarred, effective immediately upon the filing of this opinion. Judgment for costs in the amount of $1789.36 is hereby entered against Helm, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and McDONALD, EHRLICH, SHAW and BARKETT, JJ., concur.

 Helm's whereabouts have been unknown since approximately March 1983; all certified mail sent to his last-known address has been returned unclaimed.